Beck, P. J.
The plaintiff in error was indicted and tried for the offense of murder. The jury returned a .verdict of guilty. The motion- for a new trial contains only the general grounds. The evidence shows clearly *846that the verdict was authorized. The judgment refusing a new trial is therefore Affirmed.
No. 9246.
April 13, 1933.
W. E. Perry and W. A. Morgan, for plaintiff in error.
Lawrence S. Camp, attorney-general, Q. C. Bpurlin, solicitor-general, and T. B. Gress, assistant attorney-general, contra.

All the Justices concur.